UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Salient Midstream & MLP Fund (Exact Name of Registrant as Specified in this Charter) Delaware 45-4968620 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 4265 San Felipe, Suite 800 Houston, Texas (Address of Principal Executive Office) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[] Securities Act registration statement file number to which this form relates:333-172654 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which To Be So Registered Each Class Is To Be Registered Common Shares of Beneficial Interest, New York Stock Exchange $0.01 Par Value Per Unit Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1:Description of Registrant’s Securities to be Registered. The description of the Registrant’s securities to be registered is incorporated by reference to the description contained under the caption “Description of Capital Structure” in the Registrant’s Registration Statement on Form N-2 (Nos. 333-177913 and 811-22626) as filed electronically with the Securities and Exchange Commission on April 13, 2012 (Accession No. 0000898-432-12-000493) (“Registration Statement on Form N-2”), as the same may be amended. Item 2:Exhibits. (a) The following exhibits are being filed with the Commission: 1. Registrant’s Registration Statement on Form N-2 is incorporated herein by reference. 2. Certificate of Trust of Registrant, which was filed electronically as exhibit (a)(1) to the Registrant’s Registration Statement on Form N-2, is incorporated herein by reference. 3. Agreement and Declaration of Trust of Registrant, which was filed electronically as exhibit (a)(2) to the Registrant’s Registration Statement on Form N-2, is incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on behalf of the undersigned, thereto duly authorized, this 20th day of April 2012. Salient Midstream & MLP Fund By: /s/ John A. Blaisdell Name:John A. Blaisdell Title:Trustee and Principal Executive Officer 2
